DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 03/03/2021.
Applicant’s amendments filed 03/03/2021 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claim 1; cancellation of claims 32-34 and 36-37; and the addition of new claims 40-49.
Claim Objections
Claims 1, 26-31, 35, and 38-49 are objected to because of the following informalities:
Claim 1 recites “the extending direction” which should be replaced with “an extending direction”.
Claim 40 recites “the adjacent electrode pads” (line 14) which should be replaced with “adjacent electrode pads”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 26, 35, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,893,721 to Huang et al. (hereinafter Huang).
With respect to Claim 1, Huang discloses a display array (Huang, Fig. 14, Col. 1, lines 5-7; Col. 2, lines 35-67; Col. 3, lines 1-10;  Cols. 4-7), comprising:
a semiconductor stacked layer (e.g., 72-75) (Huang, Fig. 14, Col. 5, lines 22-33; Col. 6, lines 27-45), having a plurality of light emitting regions (25);

a plurality of electrode pads (e.g., contacts to connect the source of the FET to an anode of the LED 25) (Huang, Fig. 14, Col. 3, lines 5-10; Col. 6, lines 5-20), disposed on the insulating layer (e.g., 42); 
a driving backplane (e.g., silicon substrate including a plurality of FETs to drive LEDs 25) (Huang, Fig. 14, Col. 3, lines 5-10; Col. 6, lines 5-20), disposed on the semiconductor stacked layer (e.g., 72-75), wherein electrode pads of the plurality of electrode pads are respectively electrically connected to a portion of the semiconductor stacked layer (e.g., 72-75) and the driving backplane (the source of the FET transistor is connected to the LED 25) via the plurality of openings of the insulating layer (e.g., 42/48), the electrode pads are respectively located in the plurality of openings of the insulating layer (e.g., 42/48) and are separated by the insulating layer, and adjacent light emitting regions of the plurality of light emitting regions (LED 25) in the semiconductor stacked layer (e.g., 72-75) are not patterned (the row and column dividers 45 including high resistance regions which are not patterned) (Huang, Figs. 6, 14, Col. 5, lines 22-32),
 wherein all parts of the semiconductor stacked layer (e.g., 72-75) are continuous structure in the extending direction.
Regarding Claim 26, Huang discloses the display array as claimed in claim 1. Further, Huang discloses the display array, wherein the plurality of electrode pads directly contact the insulating layer (e.g., 42) (Huang, Fig. 14, Col. 5, lines 18-67; Col. 6, lines 1-20; lines 27-45).
Regarding Claim 35, Huang discloses the display array as claimed in claim 1. Further, Huang discloses the display array, wherein the insulating layer (e.g., 42) (Huang, Fig. 14, Col. 5, lines 18-67; Col. 6, lines 1-20; lines 27-45) is located between the semiconductor stacked layer (e.g., 72-75) and the driving backplane (e.g., silicon substrate including a plurality of FETs to drive LEDs 25) (Huang, Fig. 14, Col. 3, lines 5-10; Col. 6, lines 5-20).
Regarding Claim 39, Huang discloses the display array as claimed in claim 1. Further, Huang discloses the display array, wherein an arrangement pitch    of two adjacent light emitting regions is equal to 20 micrometers (e.g., as in conventional array having a pitch of 20 m, but with reduced size of buses to improve the fill factor that is a ratio of the emitting surface to the total surface) (Huang, Fig. 14, Col. 1, lines 57-67; Col. 2, lines 1-32; Col. 3, lines 50-55; Col. 7, lines 24-38).
Claims 27, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,893,721 to Huang in view of Cok et al. (US 2008/0237611, hereinafter Cok).
Regarding Claim 27, Huang discloses the display array as claimed in claim 1. Further, Huang discloses the display array, further comprising: an electrode layer (60) (Huang, Fig. 14, Col. 6, lines 21-45), disposed on the semiconductor stacked layer (e.g., 72-75), but does not specifically disclose a light absorbing layer, disposed on the electrode layer, wherein the electrode layer is located between the light absorbing layer and the semiconductor stacked layer, wherein the light absorbing layer has a plurality of openings, and the light emitting regions are located between the plurality of openings of the light absorbing layer and the plurality of electrode pads. 
However, Cok teaches a light emitting device (Cok, Figs. 1, 4, 6c, 8c, ¶0036-¶0040, ¶0043, ¶0046, ¶0048) comprising at least one electrode that is patterned to form discrete areas, wherein the patterned electrode includes patterned light absorbing layer (e.g., 26) having openings (e.g., 25) to improve light-output that is disposed on the transparent electrode layer (16), the electrode layer (16) is located between the light absorbing layer (e.g., 26) and the light emitting stacked layer (14/31); wherein the light absorbing layer (e.g., 26) has a plurality of transparent openings (e.g., 25) (Cok, Figs. 4, 6c, 8c, ¶0043, ¶0045, ¶0048), light (52) emitted by the EL layer (14) is emitted through the transparent openings (25), and the light emitting regions are located between the openings (e.g., 25) of the light absorbing layer (e.g., 26) and the electrode layer (12) formed on the substrate (10); and the electrode layer (16) is located between the openings (e.g., 25) of the light absorbing layer (26) and the light emitting regions; the size and shape of the openings (e.g., 25) of the light absorbing layer (26) are determined by practical limitations; specifically, the size of the openings (25) is optimized to improve the ambient contrast ratio of the device (Cok, Figs. 4, 6c, 8c, ¶0034, ¶0043).

Regarding Claim 29, Huang in view of Cok discloses the display array as claimed in claim 27. Further, Huang discloses the display array, wherein a light emitting area of the light emitting regions is equal to an area between dividers (45) (Huang, Fig. 14, Col. 5, lines 22-32), but does not specifically disclose that a light emitting area of the light emitting regions is greater than or equal to an area occupied by the plurality of openings of the light absorbing layer. However, Cok teaches forming a light emitting device comprising a plurality of pixels and the patterned light absorbing layer (e.g., 26) (Cok, Figs. 1, 4, 6c, 8c, ¶0036-¶0040, ¶0043, ¶0046, ¶0048) having openings (e.g., 25) to improve light-output that is disposed on the transparent electrode layer (16).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display array of Huang/Cok by forming patterned light absorbing layer having a plurality of transparent openings as taught by Cok, wherein a plurality of transparent openings corresponds to the plurality of light emitting areas between the dividers to have a light emitting area of the light emitting regions that is equal to an area occupied by the plurality of openings of the light absorbing layer in order to provide improved light emitting device with enhanced light-output (Cok, ¶0001, ¶0014, ¶0034, ¶0036, ¶0046, ¶0048).
Regarding Claim 31, Huang in view of Cok discloses the display array as claimed in claim 27. Further, Huang discloses the display array, wherein a light emitting area of the light emitting regions between dividers (45) (Huang, Fig. 14, Col. 5, lines 22-32) is smaller than a covering area of the insulating layer (e.g., because openings of the insulating layer 42 for the ohmic contacts are small) on the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display array of Huang/Cok by forming patterned light absorbing layer having a plurality of transparent openings corresponding to a plurality light emitting pixels as taught by Cok, wherein a plurality of transparent openings corresponds to the plurality of light emitting areas between the dividers to have a covering area of the light absorbing layer on the semiconductor stacked layer that is smaller than a covering area of the insulating layer on the semiconductor stacked layer in order to provide improved light emitting device with enhanced light-output (Cok, ¶0001, ¶0014, ¶0034, ¶0036, ¶0046, ¶0048).
Claims 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,893,721 to Huang in view of Cok (US 2008/0237611) as applied to claim 27, and further in view of Huang et al. (US Patent No. 5,789,766, hereinafter Huang (‘766)).
Regarding Claim 28, Huang in view of Cok discloses the display array as claimed in claim 27. Further, Huang does not specifically disclose that the electrode layer has a plurality of openings, and openings of the plurality of openings of the electrode layer are respectively located between the plurality of openings of the light absorbing layer and the light emitting regions. However, Huang (‘766) teaches an electrode layer (71) (Huang (‘766), Figs. 2, 3, 13, Col. 7, lines 23-28), disposed on the semiconductor stacked layer (e.g., 35-40), wherein the electrode layer (71) (Huang (‘766), Figs. 2, 3, 13, Col. 7, lines 23-28) has a plurality of openings (windows 75). 
Further, Cok teaches a light emitting device (Cok, Figs. 1, 4, 6c, 8c, ¶0036-¶0040, ¶0043, ¶0046, ¶0048) comprising at least one electrode that is patterned to form discrete areas, wherein the patterned electrode includes patterned light absorbing layer (e.g., 26) having openings (e.g., 25) to improve light-
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display array of Huang/Cok by forming a plurality of openings in the electrode layer corresponding to the plurality of light emitting areas between the dividers as taught by Huang (‘766), and forming patterned light absorbing layer having a plurality of transparent openings as taught by Cok, wherein a plurality of transparent openings corresponds to the plurality of openings in the electrode layer to have the electrode layer that has a plurality of openings, and openings of the plurality of openings of the electrode layer are respectively located between the plurality of openings of the light absorbing layer and the light emitting regions in order to provide improved light emitting array with an unobstructed emission site, and to increase ambient contrast ratio of the device by forming a light absorbing layer having a plurality of transparent openings, and thus to provide improved light emitting device with enhanced light-output (Huang (‘766), Col. 7, lines 23-28; Cok, ¶0001, ¶0014, ¶0034, ¶0036, ¶0046, ¶0048).
Regarding Claim 30, Huang in view of Cok and Huang (‘766) discloses the display array as claimed in claim 28. Further, Huang does not specifically disclose that an area occupied by the plurality of openings of the light absorbing layer is greater than an area occupied by the plurality of openings of the insulating layer.  However, Huang teaches that a plurality of openings of the insulating layer (42) (Huang, Fig. 14, Col. 6, lines 5-20) is formed to provide ohmic metal for the contact between the LED (25) and the FET transistor, and that each active control circuit corresponding to each LED (25) include a plurality of 
Thus, a person of ordinary skill in the art would recognize that for the active control circuit including a plurality of transistors, an area occupied by the opening of the insulating layer (42) for providing a contact between the LED and the plurality of transistors would be further reduced with respect to the opening of the electrode layer that provides unobstructed emission site for light form the LED.
Further, Cok teaches forming a light emitting device comprising a plurality of pixels and the patterned light absorbing layer (e.g., 26) (Cok, Figs. 1, 4, 6c, 8c, ¶0036-¶0040, ¶0043, ¶0046, ¶0048) that is disposed on the transparent electrode layer (16) and having a plurality of transparent openings (e.g., 25) so that light emitted by the light emitting layers passes through the transparent openings to improve light-output; and the size of the transparent openings (25) is optimized to improve the ambient contrast ratio of the device (Cok, Figs. 4, 6c, 8c, ¶0034, ¶0043).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display array of Huang/Cok/Huang (‘766) by forming patterned light absorbing layer having a plurality of transparent openings as taught by Cok on the patterned electrode layer having a plurality of openings (as taught by Huang (766)) corresponding to the plurality of transparent openings of Cok, wherein the size of the transparent openings is optimized and an area occupied by the plurality of openings of the insulating layer is reduced to have an area occupied by the plurality of openings of the light absorbing layer that is greater than an area occupied by the plurality of openings of the insulating layer in order to provide improved LED array with reduced area for interconnect; and to increase ambient contrast ratio of the device by forming a light absorbing layer having a plurality of transparent openings, and thus to provide improved light emitting device with enhanced light-output (Huang (‘766), Col. 1, lines 6-9; Col. 8, lines 57-67; Col. 9, lines 1-11; Cok, ¶0001, ¶0014, ¶0034, ¶0036, ¶0046, ¶0048).
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,789,766 to Huang in view of Cok (US 2008/0237611) and Nakamura et al. (US Patent No. 8,304,265, hereinafter Nakamura).
Regarding Claim 38, Huang discloses the display array as claimed in claim 1. Further, Huang does not specifically disclose the display array further comprising: a plurality of color converters, disposed on the semiconductor stacked layer. However, Cok teaches forming a light emitting device comprising a plurality of pixels and the patterned light absorbing layer (e.g., 26) (Cok, Figs. 1, 4, 6c, 8c, ¶0036-¶0040, ¶0043, ¶0046, ¶0048) that is disposed on the transparent electrode layer (16) and having transparent openings (e.g., 25) so that light emitted by the light emitting layers passes through the transparent openings to improve light-output; wherein the transparent openings (e.g., 25) are filled with a color filter material (44) (Cok, Fig. 8c, ¶0048). Further, Nakamura teaches forming display device comprising a color conversion filter layer (Nakamura, Fig. 1e, Col. 1, lines 7-15; Col. 3, lines 35-65; Col. 9, lines 52-62; Col. 10, lines 4-11) having a high-resolution pattern at desired positions which absorbs light of a specific wavelength and outputs light of different wavelength, wherein different types of dyes are used to realize absorption and conversion of incident light.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display array of Huang by forming a plurality of color filter patterns as taught by Cok, wherein the color filter patterns includes dyes to realize absorption and conversion of incident light as taught by Nakamura to have the display array further comprising: a plurality of color converters, disposed on the semiconductor stacked layer in order to provide improved display device with enhanced light-output and  having a color conversion filter layer with a high-resolution pattern at desired positions (Cok, ¶0001, ¶0014, ¶0034, ¶0046, ¶0048; Nakamura, Col. 1, lines 7-15; Col. 3, lines 35-65; Col. 10, lines 4-11).
Claims 40, 41, 47, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0267561 to Yang et al. (hereinafter Yang) in view Huang (US Patent No. 5,893,721).
With respect to Claim 40, Yang discloses a display array (light emitting system including a plurality of light emitting diode regions for the display device) (Yang, Figs. 3-4, ¶0002, ¶0005-¶0023, ¶0040-¶0046), comprising:

an insulating layer (e.g., 17) (Yang, Figs. 3-4, ¶0045), disposed on an outer surface of the semiconductor stacked layer (e.g., 16/15/14) and contacting the semiconductor stacked layer, said insulating layer (e.g., 17) having a plurality of openings;
a plurality of electrode pads (e.g., contacts 18 to connect the substrate 20 to the semiconductor stacked layer 16/15/14) (Yang, Figs. 3-4, ¶0043-¶0045), disposed on the insulating layer (e.g., 17); 
a substrate (e.g., the conductive substrate 20) (Yang, Figs. 3-4, ¶0041), disposed on the semiconductor stacked layer (e.g., 16/15/14), wherein electrode pads (18) of the plurality of electrode pads are respectively electrically connected to a portion of the semiconductor stacked layer (e.g., 16/15/14) and the substrate (20) via the plurality of openings of the insulating layer (17), the electrode pads (18) (Yang, Figs. 3-4, ¶0043-¶0045) are respectively located in the plurality of openings of the insulating layer (17) and are separated by the insulating layer (17), and adjacent light emitting regions of the plurality of light emitting regions (e.g., regions between contacts 12 on the light emitting surface of the n-type semiconductor layer 14) in the semiconductor stacked layer (e.g., 16/15/14) are not patterned.
Further, Yang does not specifically disclose a display array comprising a driving backplane, wherein there are pitches between the adjacent electrode pads respectively so as to electrically isolate the adjacent light emitting regions from each other. 
However, Yang teaches that electrode pads (18) (Yang, Figs. 3-4, ¶0044) are arranged over the entire surface of the array arrangement with a specific gap. Further, Huang teaches a display array comprising improved active LED array and driving circuits integrated onto a single substrate (Huang, Fig. 14, Col. 1, lines 5-7; lines 57-67; Col. 2, lines 1-32; Col. 6, lines 27-45; Col. 7, lines 24-38) with a reduced pitch and a higher fill factor including a ratio of the emitting surface to the total surface, wherein the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display array of Yang by forming a conductive substrate of Yang as a driving backplane of Huang, and arranging the electrode pads with a gap corresponding to the isolation regions  between the adjacent LED regions as taught by Huang to have the display array comprising a driving backplane, wherein there are pitches between the adjacent electrode pads respectively so as to electrically isolate the adjacent light emitting regions from each other in order to provide improved active LED display device and driving circuits integrated onto a single substrate with a reduced pitch and a higher fill factor including a ratio of the emitting surface to the total surface (Huang, Col. 1, lines 5-7; lines 57-67; Col. 2, lines 1-32; Col. 6, lines 27-45; Col. 7, lines 24-38).
Regarding Claim 41, Yang in view of Huang discloses the display array as claimed in claim 40. Further, Yang discloses the display array, wherein the plurality of electrode pads (18) (Yang, Figs. 3-4, ¶0043-¶0045) directly contact the insulating layer (17).
Regarding Claim 47, Yang in view of Huang discloses the display array as claimed in claim 40. Further, Yang discloses the display array, wherein the insulating layer (17) (Yang, Figs. 3-4, ¶0041, ¶0042, ¶0045) is located between the semiconductor stacked layer (e.g., 16/15/14) and the driving backplane (20).
Regarding Claim 49, Yang in view of Huang discloses the display array as claimed in claim 40. Further, Yang does not specifically disclose the display array, wherein an arrangement pitch    of two adjacent light emitting regions is less than or equal to 20 micrometers. However, Huang teaches a display array comprising improved active LED array and driving circuits integrated onto a single substrate m (Huang, Fig. 14, Col. 3, lines 50-55; Col. 7, lines 24-38) and a higher fill factor to compare with a common LED array.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display array of Yang/Huang by forming active LED array with the specific pixel pitch as taught by Huang to have the display array, wherein an arrangement pitch    of two adjacent light emitting regions is equal to 20 micrometers in order to provide improved active LED display device and driving circuits integrated onto a single substrate with a reduced pitch and a higher fill factor including a ratio of the emitting surface to the total surface (Huang, Col. 1, lines 5-7; lines 57-67; Col. 2, lines 1-32; Col. 3, lines 50-55; Col. 6, lines 27-45; Col. 7, lines 24-38).
Claims 42- 46 are rejected under 35 U.S.C. 103 as being unpatentable over 2019/0267561 to Yang in view Huang (US Patent No. 5,893,721) as applied to claim 40, and further in view of Cok (US 2008/0237611).
Regarding Claim 42, Yang in view of Huang discloses the display array as claimed in claim 40. Further, Yang discloses the display array, further comprising: an electrode layer (12) (Yang, Figs. 3-4, ¶0041-¶0045), disposed on the semiconductor stacked layer (e.g., 16/15/14), but does not specifically disclose a light absorbing layer, disposed on the electrode layer, wherein the electrode layer is located between the light absorbing layer and the semiconductor stacked layer, wherein the light absorbing layer has a plurality of openings, and the light emitting regions are located between the plurality of openings of the light absorbing layer and the plurality of electrode pads. 
However, Cok teaches a light emitting device (Cok, Figs. 1, 4, 6c, 8c, ¶0036-¶0040, ¶0043, ¶0046, ¶0048) comprising at least one electrode that is patterned to form discrete areas, wherein the patterned electrode includes patterned light absorbing layer (e.g., 26) having openings (e.g., 25) to improve light-output that is disposed on the transparent electrode layer (16), the electrode layer (16) is located between the light absorbing layer (e.g., 26) and the light emitting stacked layer (14/31); wherein the light absorbing layer (e.g., 26) has a plurality of transparent openings (e.g., 25) (Cok, Figs. 4, 6c, 8c, ¶0043, ¶0045, ¶0048), light (52) emitted by the EL layer (14) is emitted through the transparent openings 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display array of Yang/Huang by forming patterned light absorbing layer having a plurality of transparent openings as taught by Cok to have a light absorbing layer, disposed on the electrode layer, wherein the electrode layer is located between the light absorbing layer and the semiconductor stacked layer, wherein the light absorbing layer has a plurality of openings, and the light emitting regions are located between the plurality of openings of the light absorbing layer and the plurality of electrode pads  in order to increase ambient contrast ratio of the device by forming a light absorbing layer having a plurality of transparent openings, and thus to provide improved light emitting device with enhanced light-output (Cok, ¶0001, ¶0014, ¶0034, ¶0036, ¶0046, ¶0048).
Regarding Claim 43, Yang in view Huang and Cok discloses the display array as claimed in claim 42. Further, Yang discloses that the electrode layer (12) (Yang, Figs. 3-4, ¶0041-¶0045) has a plurality of openings, bud does not specifically disclose that and openings of the plurality of openings of the electrode layer are respectively located between the plurality of openings of the light absorbing layer and the light emitting regions. However, Cok teaches a light emitting device (Cok, Figs. 1, 4, 6c, 8c, ¶0036-¶0040, ¶0043, ¶0046, ¶0048) comprising at least one electrode that is patterned to form discrete areas, wherein the patterned electrode includes patterned light absorbing layer (e.g., 26) having openings (e.g., 25) to improve light-output that is disposed on the transparent electrode layer (16), the electrode layer (16) is located between the light absorbing layer (e.g., 26) and the light emitting stacked layer (14/31); wherein the light absorbing layer (e.g., 26) has a plurality of transparent openings (e.g., 25) (Cok, Figs. 4, 6c, 8c, ¶0043, ¶0045, ¶0048), light (52) emitted by the EL layer (14) is emitted through the transparent openings (25), and the light emitting regions are located between the openings (e.g., 25) of the light absorbing layer (e.g., 26) and the electrode layer (12) formed on the substrate (10); and the electrode layer (16) is located 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display array of Yang/Huang/Cok by forming patterned light absorbing layer having a plurality of transparent openings as taught by Cok, wherein a plurality of transparent openings corresponds to the plurality of openings in the electrode layer to have the electrode layer that has a plurality of openings, and openings of the plurality of openings of the electrode layer are respectively located between the plurality of openings of the light absorbing layer and the light emitting regions in order to provide improved light emitting array with an unobstructed emission site, and to increase ambient contrast ratio of the device by forming a light absorbing layer having a plurality of transparent openings, and thus to provide improved light emitting device with enhanced light-output (Cok, ¶0001, ¶0014, ¶0034, ¶0036, ¶0046, ¶0048).
Regarding Claim 44, Yang in view of Huang and Cok discloses the display array as claimed in claim 42. Further, Yang discloses the display array, wherein a light emitting area of the light emitting regions is equal to an area occupied by the plurality of openings of the electrode layer (12) (Yang, Figs. 3-4, ¶0041-¶0045), but does not specifically disclose that a light emitting area of the light emitting regions is greater than or equal to an area occupied by the plurality of openings of the light absorbing layer. However, Cok teaches forming a light emitting device comprising a plurality of pixels and the patterned light absorbing layer (e.g., 26) (Cok, Figs. 1, 4, 6c, 8c, ¶0036-¶0040, ¶0043, ¶0046, ¶0048) having openings (e.g., 25) to improve light-output that is disposed on the transparent electrode layer (16).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display array of Yang/Huang/Cok by forming patterned light absorbing layer having a plurality of transparent openings as taught by Cok, wherein a plurality of transparent openings corresponds to the plurality of openings of the electrode layer to have a light emitting area of the light emitting regions that is equal to an area occupied by the plurality of openings of the light absorbing 
Regarding Claim 45, Yang in view of Huang and Cok discloses the display array as claimed in claim 43. Further, Yang does not specifically disclose that an area occupied by the plurality of openings of the light absorbing layer is greater than an area occupied by the plurality of openings of the insulating layer.  However, Yang teaches that an area occupied by the plurality of openings of the electrode layer (12) (Yang, Figs. 3-4, ¶0044) is greater than an area occupied by the plurality of openings of the insulating layer (17) for the contacts (18) because contacts (12) and contacts (18) do not overlap each other.
Further, Cok teaches forming a light emitting device comprising a plurality of pixels and the patterned light absorbing layer (e.g., 26) (Cok, Figs. 1, 4, 6c, 8c, ¶0036-¶0040, ¶0043, ¶0046, ¶0048) that is disposed on the transparent electrode layer (16) and having a plurality of transparent openings (e.g., 25) so that light emitted by the light emitting layers passes through the transparent openings to improve light-output; and the size of the transparent openings (25) is optimized to improve the ambient contrast ratio of the device (Cok, Figs. 4, 6c, 8c, ¶0034, ¶0043).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display array of Yang/Huang/Cok by forming patterned light absorbing layer having a plurality of transparent openings as taught by Cok on the patterned electrode layer having a plurality of openings of Yang, wherein the size of the transparent openings is optimized and an area occupied by the plurality of openings of the insulating layer is reduced to have an area occupied by the plurality of openings of the light absorbing layer that is greater than an area occupied by the plurality of openings of the insulating layer in order to provide improved LED array with reduced area for interconnect and with enhanced light-output (Cok, ¶0001, ¶0014, ¶0034, ¶0036, ¶0046, ¶0048).
Regarding Claim 46, Yang in view of Huang and Cok discloses the display array as claimed in claim 42. Further, Yang does not specifically disclose that a covering area of the light absorbing layer on the semiconductor stacked layer is smaller than a covering area of the insulating layer on the semiconductor stacked layer. However, Cok teaches forming a light emitting device comprising a plurality 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display array of Yang/Huang/Cok by forming patterned light absorbing layer having a plurality of transparent openings corresponding to a plurality light emitting pixels as taught by Cok, wherein a plurality of transparent openings corresponds to the plurality of openings of the electrode layer of Yang to have a covering area of the light absorbing layer on the semiconductor stacked layer that is smaller than a covering area of the insulating layer on the semiconductor stacked layer in order to provide improved light emitting device with enhanced light-output (Cok, ¶0001, ¶0014, ¶0034, ¶0036, ¶0046, ¶0048).
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over 2019/0267561 to Yang in view Huang (US Patent No. 5,893,721) as applied to claim 40, and further in view of Cok (US 2008/0237611) and Nakamura (US Patent No. 8,304,265).
Regarding Claim 48, Yang in view Huang discloses the display array as claimed in claim 40. Further, Yang does not specifically disclose the display array further comprising: a plurality of color converters, disposed on the semiconductor stacked layer. However, Cok teaches forming a light emitting device comprising a plurality of pixels and the patterned light absorbing layer (e.g., 26) (Cok, Figs. 1, 4, 6c, 8c, ¶0036-¶0040, ¶0043, ¶0046, ¶0048) that is disposed on the transparent electrode layer (16) and having transparent openings (e.g., 25) so that light emitted by the light emitting layers passes through the transparent openings to improve light-output; wherein the transparent openings (e.g., 25) are filled with a color filter material (44) (Cok, Fig. 8c, ¶0048). Further, Nakamura teaches forming display device comprising a color conversion filter layer (Nakamura, Fig. 1e, Col. 1, lines 7-15; Col. 3, lines 35-65; Col. 9, lines 52-62; Col. 10, lines 4-11) having a high-resolution pattern at desired positions which absorbs light of a specific wavelength and outputs light of different wavelength, wherein different types of dyes are used to realize absorption and conversion of incident light.
.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 26-31, 35, and 38-49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/             Primary Examiner, Art Unit 2891